t c memo united_states tax_court lee e and kathy h newell petitioners v commissioner of internal revenue respondent docket no filed date edward i kaplan for petitioners andrew r moore for respondent memorandum opinion marvel judge respondent determined deficiencies in federal_income_tax and an addition_to_tax under sec_6651 as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and continued year deficiency1 dollar_figure big_number big_number big_number big_number addition_to_tax sec_6651 dollar_figure -0- -0- -0- -0- 1the years in dispute are and the deficiencies determined for and reflect solely the disallowance of net operating losses from the years in dispute the only issue for decision is whether the managing member interest of petitioner husband lee e newell petitioner husband in a california limited_liability_company l l c that is classified as a partnership for federal_income_tax purposes is a limited_partnership_interest as a limited_partner for purposes of applying the passive_activity rules under sec_469 and related regulations we hold that it is not background the parties submitted this case fully stipulated pursuant to rule we incorporate the stipulation of facts into our findings by this reference on the date they petitioned this court petitioners resided in california continued all rule references are to the tax_court rules_of_practice and procedure 2the parties stipulated that the sec_6651 addition_to_tax applies to any deficiency determined for because we conclude that petitioners are not liable for the deficiency determined for any of the years at issue petitioners are not liable for the addition_to_tax petitioner husband is an attorney licensed in florida but he does not practice law his primary business activity involves the management of real_estate investments he spends more than percent of his time and more than hours annually in real_property_trade_or_business activities during and years at issue petitioner husband owned all of the stock in california custom millworks inc millworks an s_corporation millworks’ business included manufacturing and installing windows cabinets doors trim and other items of carpentry during the years at issue petitioner husband actively engaged in the conduct of the trade_or_business of millworks as follows year hour sec_2001 his participation in the trade_or_business of millworks was a significant_participation_activity as defined by sec_1 5t c temporary income_tax regs fed reg date during the years at issue millworks incurred losses that were distributed to petitioner husband and deducted by petitioners on their federal_income_tax returns respondent 3in millworks filed for bankruptcy in which all its assets were disposed and then liquidated does not challenge the amount of the losses which were as follows year loss dollar_figure big_number big_number during the years at issue petitioner husband also owned percent of the member interests in pasadera country club l l c pasadera pasadera was formed in as an l l c under california law to engage in the business of owning and operating a golf course restaurant and country club facility pasadera is classified as a partnership for federal_income_tax purposes at all relevant times petitioner husband was the managing member of pasadera4 and was responsible for hiring and firing all management personnel as the managing member he also oversaw the construction of pasadera’s big_number square-foot clubhouse created and administered all membership programs including advertising and reviewing and approving membership applications and reviewed approved and signed all checks for expenses_incurred in the construction and operation of pasadera he wa sec_4the parties stipulated that petitioner husband was the managing member of pasadera during the years at issue the first amended and restated limited_liability_company operating_agreement of pasadera in effect during the years at issue operating_agreement stated that the managing member of pasadera was ncdg golf l l c ncdg golf petitioner husband as president of ncdg golf signed the operating_agreement as the managing member also responsible for annual filings with state and county agencies and for any liquor license compliance or other legal issues of pasadera petitioner husband negotiated all construction and permanent loans for pasadera and was personally liable for those loans as of the date on which the parties submitted the stipulation of facts petitioner husband remained personally liable for pasadera’s outstanding loan obligations if pasadera experienced an operational cash shortfall he along with two other members of pasadera provided funding to cover the shortfall petitioner husband actively engaged in the conduct of the trade_or_business of pasadera as follows year hours pasadera incurred losses in each of the years at issue petitioner husband’s distributive shares of the losses the amounts of which respondent does not dispute were as follows year loss dollar_figure big_number big_number petitioners deducted the losses on their joint federal_income_tax returns respondent examined petitioners’ income_tax returns and determined that the losses from both millworks and pasadera had been incurred in a passive_activity under sec_469 and that the millworks and pasadera losses petitioners claimed in each of the years at issue are suspended and not currently deductible under sec_469 respondent issued to petitioners a notice_of_deficiency reflecting the determinations as a further consequence of respondent’s disallowance of the passive_activity_losses for the years at issue respondent disallowed petitioners’ claimed net_operating_loss carrybacks to and in the notice_of_deficiency petitioners timely petitioned this court a passive_activity_losses in general discussion generally losses_incurred in a trade_or_business are deductible by a taxpayer under sec_165 however the deduction of a passive_activity lo sec_5 is suspended ie the loss is not deductible in the year incurred but it may be carried forward to the next taxable_year sec_469 b a passive_activity is any activity that involves the conduct_of_a_trade_or_business in which the taxpayer does not materially sec_469 defines a passive_activity_loss as the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for the year participate sec_469 a taxpayer materially participates in an activity if the taxpayer is involved in the operations of the activity on a regular continuous and substantial basis sec_469 when it enacted sec_469 congress authorized the secretary to prescribe regulations that specify what constitutes material_participation for purposes of sec_469 sec_469 pursuant to that grant of authority in the secretary promulgated temporary regulations under sec_469 that apply to the years at issue sec_1_469-1t through 11t temporary income_tax regs fed reg date the temporary regulations promulgated under sec_469 provide seven tests for determining whether an individual shall be treated as materially participating in an activity sec sec_7805 which was enacted in provides any temporary_regulation shall expire within years after the date_of_issuance of such regulation it applies to any temporary_regulation issued after date technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3735 the sec_469 temporary regulations were issued on date before the effective date of sec_7805 7the seven tests in the temporary regulations are as follows the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of continued 469-5t a temporary income_tax regs fed reg date the parties agree that the only material_participation test under the temporary regulations applicable to continued the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity within the meaning of paragraph c of this section for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity determined without regard to this paragraph a for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity is a personal_service_activity within the meaning of paragraph d of this section and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances taking into account the rules in paragraph b of this section the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date petitioner husband’s millworks and pasadera activities is the significant_participation_activity test under sec_1 5t a temporary income_tax regs fed reg date under that test the activity must be a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during the year must exceed hours id an activity is a significant_participation_activity only if the activity is a trade_or_business the individual participates in the activity for more than hours during the year and the individual cannot establish material_participation under any of the other material_participation tests in the regulations sec_1_469-5t temporary income_tax regs supra b the parties’ arguments the parties agree that petitioner husband’s participation in millworks and pasadera satisfies the significant_participation_activity test of sec_1_469-5t temporary income_tax regs supra despite this agreement respondent argues that sec_469 requires petitioner husband’s interest in pasadera a california l l c to be treated as an interest with respect to which he does not materially participate respondent contends that under sec_469 which sets forth a special rule for interests in a limited_partnership as a limited_partner and sec_1_469-5t temporary income_tax regs fed reg date petitioner husband’s member interest in pasadera is treated as a limited_partnership_interest as defined under sec_1_469-5t temporary income_tax regs fed reg date and is subject_to the restriction contained in sec_1_469-5t temporary income_tax regs fed reg date respondent’s argument assumes that petitioner husband held a limited_partnership_interest in pasadera as a limited_partner c special rule for limited_partnership interests sec_469 provides interests in limited_partnerships --except as provided in regulations no interest in a limited_partnership as a limited_partner shall be treated as an interest with respect to which a taxpayer materially participates sec_1_469-5t temporary income_tax regs supra provides e treatment of limited partners-- general_rule except as otherwise provided in this paragraph e an individual shall not be treated as materially participating in any activity of a limited_partnership for purposes of applying sec_469 and the regulations thereunder to-- i the individual’s share of any income gain loss deduction or credit from such activity that is attributable to a limited_partnership_interest in the partnership and ii any gain_or_loss from such activity recognized upon a sale_or_exchange of such an interest limited_partnership interest-- i in general for purposes of sec_469 and this paragraph e a partnership_interest shall be treated as a limited_partnership_interest if-- 8the temporary regulations under sec_469 provide that an individual is not subject_to sec_469 if the individual participates in the activity for more than hours during the year the individual materially participated in the activity for any taxable years whether or not consecutive during the taxable years that immediately precede the taxable_year or the activity is a personal_service_activity which is an activity in the fields of health law engineering architecture accounting actuarial science performing arts consulting or any other trade_or_business in which capital is not a material_income-producing_factor and the individual materially participated in the activity for any taxable years whether or not consecutive preceding the taxable_year sec_1_469-5t a d temporary income_tax regs fed reg date none of the exceptions applies in this case 9petitioners do not challenge the validity of sec_1_469-5t temporary income_tax regs fed reg date a such interest is designated a limited_partnership_interest in the limited_partnership agreement or the certificate of limited_partnership without regard to whether the liability of the holder of such interest for obligations of the partnership is limited under the applicable state law or b the liability of the holder of such interest for obligations of the partnership is limited under the law of the state in which the partnership is organized to a determinable fixed amount for example the sum of the holder’s capital contributions to the partnership and contractual obligations to make additional capital contributions to the partnership by its terms sec_469 applies only if the taxpayer has an interest in a limited_partnership as a limited_partner see garnett v commissioner t c __ in garnett we held that an interest in an iowa l l c was not an interest in a limited_partnership as a limited_partner within the meaning of sec_469 or the regulations thereunder id at __ __ slip op pincite in so doing we recognized that congress enacted sec_469 to address the statutory constraints on a limited partner’s ability to participate in the partnership’s business and that a member of an iowa l l c was not similarly constrained id at __ slip op pincite because a member of an iowa l l c unlike a limited_partner was not prohibited by state law from participating in the partnership’s business and more closely resembled a general_partner we concluded that a member of an iowa l l c came within the general_partner exception of sec_1_469-5t temporary income_tax regs supra consequently we held that the special rules of sec_469 did not apply to an interest in an iowa l l c we turn then to petitioner husband’s interest in pasadera pasadera was formed as an l l c under california law under california law a member of an l l c may participate in the management of the l l c cal corp code sec west dollar_figure moreover under pasadera’s operating_agreement the managing member has the right to participate in the management of the l l cdollar_figure petitioner husband was permitted to participate in the management of pasadera by california law and he was required to do so by the operating_agreement in contrast under california law a limited_partner in a california limited_partnership will lose his limited_liability if he participates in managing the limited_partnership see cal corp code sec a west respondent concedes that petitioner husband substantially participated in managing pasadera as its managing member respondent argues however that petitioner husband’s interest in pasadera was a limited_partnership_interest as that term is 10in addition no member of an l l c is personally liable for any debt obligation or liability of the l l c solely by reason of being a member thereof cal corp code sec a west 11although petitioner husband was personally liable for some loans of pasadera those obligations as respondent points out do not alter the fact that petitioner husband’s liability as a member of pasadera was limited to a determinable fixed amount defined in sec_1_469-5t temporary income_tax regs supra and consequently sec_469 applies to his interest in support of his argument respondent notes and petitioners do not dispute that pasadera is treated as a partnership for federal tax purposes under sec_301_7701-3 and b proced admin regs and that petitioner husband enjoys limited_liability under california law we reject respondent’s argument respondent’s argument fails to recognize that in order for sec_469 to apply at all petitioner husband must have held an ownership_interest in a limited_partnership as a limited_partner see garnett v commissioner supra 186_fsupp2d_1123 d or petitioner husband did not as we emphasized in garnett an l l c is a hybrid form of business_entity that shares some of the characteristics of a partnership and some of the characteristics of a corporation garnett v commissioner supra at __ slip op pincite see also bromberg ribstein partnership sec_1 b members of a california l l c can participate directly in management but they also enjoy limited_liability for company debts and liabilities under california lawdollar_figure if we analogize a california l l c to a limited_partnership the members of a california l l c more 12nevertheless petitioner husband obligated himself personally for pasadera’s outstanding loan obligations closely resemble general partners than limited partners this is particularly true with respect to petitioner husband who was the managing member of pasadera in that capacity he managed the day-to-day operations of pasadera functioning just as a general_partner would function in a limited_partnership in garnett v commissioner supra we did not decide whether an interest in an iowa l l c could be treated as an interest in a limited_partnership for purposes of sec_469 and the temporary regulationsdollar_figure instead we focused our analysis on whether a member in an l l c holds his membership interest as a limited_partner specifically we examined whether a member in 13in 87_fedclaims_728 which was decided after we issued our opinion in garnett v commissioner t c ___ the u s court of federal claims examined sec_1_469-5t temporary income_tax regs fed reg date and concluded that sec_1 5t e i b temporary income_tax regs supra literally requires that the ownership_interest be in a business_entity that is in fact a partnership under state law--not merely taxed as such under the code because the cited portion of the regulation was unambiguous the court of federal claims concluded that it had to enforce the regulation’s plain meaning thompson v united_states supra pincite moreover because sec_469 refers to an interest in a partnership as a limited_partner the court of federal claims concluded that the taxpayer must actually be a limited_partner for the prohibition of sec_469 to apply id the court of federal claims held that once sec_1_469-5t temporary income_tax regs supra is read in context and with due regard to its text structure and purpose it becomes abundantly clear that it is simply inapplicable to a membership interest in an llc and even if the regulation could apply to the taxpayer the taxpayer’s interest would best be categorized as a general partner’s interest under sec_1_469-5t id pincite citing garnett v commissioner supra at __ slip op pincite with approval an l l c qualifies for the general_partner exception set forth in sec_1_469-5t temporary income_tax regs supra sec_1_469-5t temporary income_tax regs supra sets forth the general_rule that a limited_partner shall not be treated as materially participating in any activity of a limited_partnership for purposes of applying sec_469 and the regulations thereunder however sec_1_469-5t temporary income_tax regs supra provides ii limited_partner holding general_partner interest --a partnership_interest of an individual shall not be treated as a limited_partnership_interest for the individual’s taxable_year if the individual is a general_partner in the partnership at all times during the partnership’s taxable_year ending with or within the individual’s taxable_year or the portion of the partnership’s taxable_year during which the individual directly or indirectly owns such limited_partnership_interest as we pointed out in garnett v commissioner t c at __ slip op pincite the general_partner exception of sec_1 5t e ii temporary income_tax regs supra is not expressly confined to the situation where a limited_partner also holds a general_partnership interest the exception provides that an individual who is a general_partner is not restricted from claiming that he materially participated in the partnership after examining the legislative_history of sec_469 and taking into account the lack of any prohibition regarding participation in management under state law we concluded that the general_partner exception was broad enough to cover the activity of a taxpayer who holds an interest in an l l c and is authorized by state law to participate in managing the l l c garnett v commissioner supra at __ slip op pincite we held that the taxpayers who were members of an iowa l l c held their membership interests in the l l c as general partners within the meaning of the temporary regulations id the same reasoning applies to a membership interest in a california l l c and because the membership interest at issue here is held by the managing member the reasoning is even more compelling unlike the taxpayers in garnett whose exact roles in the management of the l l c s were not fleshed out the parties stipulated that petitioner husband was the l l c ’s managing member and as such he actively and substantially participated in its management during in addition to the authority conferred by california law to participate in the l l c ’s management petitioner husband was expressly authorized by the operating_agreement to act on the l l c ’s behalf and to manage the l l c ’s operations in fact the parties stipulated that petitioner husband handled the day-to-day operations of pasadera including hiring and firing employees negotiating loan agreements and other contracts overseeing construction administering membership programs and reviewing approving and signing all checks as the managing member of the l l c petitioner husband functioned as the substantial equivalent of a general_partner in a limited_partnership see id at __ slip op pincite in view of the above and consistent with garnett we conclude that petitioner husband comes within the general_partner exception of sec_1_469-5t temporary income_tax regs supra and consequently did not hold his managing member interest in pasadera a california l l c as a limited_partner because sec_469 does not apply to petitioner husband’s membership interest in pasadera and because respondent concedes that petitioner husband otherwise met the requirements of the significant_participation_activity test under sec_1 5t a temporary income_tax regs supra petitioner husband’s pasadera activity was a significant_participation_activity for the years at issue and his aggregate participation in all significant participation activities millworks and pasadera in each of the years at issue exceeded hours thus under the significant participation test of sec_1_469-5t temporary income_tax regs supra petitioner husband is treated as materially participating in millworks and pasadera during the years we hold therefore that petitioners properly deducted their millworks and pasadera losses for to reflect the foregoing decision will be entered for petitioners
